—Appeal from an order of the Family Court of Rensselaer County (Breslin, J.), entered October 22, 1992, which, inter alia, in a proceeding pursuant to Family Court Act article 7, extended respondent’s probation for one year.
Respondent’s period of probation ended August 19, 1993 and no further extension has been granted. This appeal is therefore moot and no exception to the mootness doctrine has been advanced (see generally, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715). Accordingly, the appeal must be dismissed.
Weiss, P. J., Mikoll, Yesawich Jr. and Crew III, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.